     Case 1:03-md-01570-GBD-SN Document 7102 Filed 09/09/21 Page 1 of 3
                                      U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    86 Chambers Street
                                                    New York, New York 10007



                                                    September 9, 2021

The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     In the Matter of Disclosure of Grand Jury Material in Connection with In re
               Terrorist Attacks on September 11, 2001, 03 MDL 1570 (S.D.N.Y.) (GBD) (SN)

Dear Judge Netburn:

        The Government writes respectfully to request that the Court modify its prior Orders (ECF
Nos. 5193, 6672), which authorized the United States to disclose certain grand jury materials
pursuant to the FBI Protective Order (ECF No. 4255), to allow the United States to publicly
disclose certain analysis discussing grand jury materials, subject to any redactions that may be
required under the Privacy Act. Specifically, the Government requests authorization to publicly
disclose any declassified analysis of communications that were or may have been obtained
pursuant to grand jury subpoena, which analysis appears in the April 2016 electronic
communication (“April 2016 EC”) that the Federal Bureau of Investigation (“FBI”) previously
withheld as privileged and identified as Document No. 12 on its Privilege Log. We respectfully
request expedited consideration of this application, as the President has directed the Attorney
General and other relevant agency heads to complete a declassification review of the April 2016
EC no later than September 11, 2021, and to make publicly available information declassified as
a result of that review.

        On September 3, 2021, President Biden signed an Executive Order on Declassification
Review of Certain Documents Concerning the Terrorist Attacks of September 11, 2001 (the
“Executive Order” or “E.O.”). The Executive Order provides that “information collected and
generated in the United States Government’s investigation of the 9/11 terrorist attacks should now
be disclosed, except when the strongest possible reasons counsel otherwise.” E.O. § 1. The E.O.
directs the Attorney General and the heads of any other executive departments and agencies that
originated relevant information to complete declassification reviews of certain categories of
records relating to the United States Government’s investigation. E.O. § 2. It provides:

       Even when information requires continued protection in the interest of the national
       security, the Attorney General or the head of any other agency that originated the
       information, as the case may be, should determine, as an exercise of discretion,
       whether the public interest in disclosure of the information outweighs the damage
       to the national security that might reasonably be expected from disclosure.
     Case 1:03-md-01570-GBD-SN Document 7102 Filed 09/09/21 Page 2 of 3

                                                                                            Page 2



E.O. § 3(b).

        As relevant to this application, the Executive Order directs that a declassification review
be completed “not later than September 11, 2021, of the Federal Bureau of Investigation (FBI)
electronic communication dated April 4, 2016, from the subfile investigation described in chapter
V of the 2015 Report of the Congressionally-directed 9/11 Review Commission to the Director of
the FBI (subfile investigation), which was identified but withheld in full during discovery in In re
Terrorist Attacks on September 11, 2001, MDL No. 03-1570 (S.D.N.Y.).” E.O. § 2(a). The
Executive Order further provides that “[u]pon completion of each review, the Attorney General,
in consultation with the heads of any other agencies that originated relevant information, shall
make publicly available information declassified as a result of the declassification reviews
completed under section 2 of this order, except for information the disclosure of which would
materially impair confidential executive branch deliberations.” E.O. § 5. The Executive Order
states that it “shall be implemented consistent with applicable law, including the Privacy Act.”
E.O. § 6(b).

        In the course of conducting a declassification review of the April 2016 EC pursuant to the
Executive Order, the FBI has identified passages containing analysis of communications that were
or may have been obtained pursuant to grand jury subpoena, including analysis of telephone
records that the Court previously authorized the FBI to release pursuant to the FBI Protective Order
in Orders dated October 7, 2019, and March 22, 2021. See ECF Nos. 5193, 6672. To the extent
this analysis is declassified as a result of the ongoing declassification review, the Executive Order
directs that it be made publicly available consistent with applicable law.

        This Court has previously authorized disclosure of certain grand jury materials only to
qualified persons subject to the terms of the FBI Protective Order. See ECF Nos. 5193, 6672. The
Government now respectfully requests that the Court grant authorization to publicly disclose any
declassified communications analysis in the 2016 EC that was or may have been derived from
these grand jury materials, subject to any redactions that may be required under the Privacy Act.

        Additionally, the April 2016 EC contains analysis of telephonic communications where the
underlying toll records were not previously searched for or produced, and which may or may not
have been obtained pursuant to grand jury subpoenas. To the extent this analysis was derived from
grand jury materials, the Government respectfully requests authorization pursuant to Federal Rule
of Criminal Procedure 6(e)(3)(E)(i) to publicly disclose any such analysis that is declassified,
subject to redactions pursuant to the Privacy Act. The Government seeks such authorization for
the reasons set forth in the Government’s prior petitions for disclosure of matters occurring before
the grand jury filed in the district courts of the Eastern District of Virginia, the District of New
Jersey, the Southern District of California, and the Central District of California, which were
subsequently transferred to this Court for decision (transmitted ex parte and under seal by email
on August 14, 2019), and the petition filed in this Court on March 24, 2021 (ECF No. 6674).
Because this analysis remains classified at the current time, the Government will provide the
relevant names or other identifying information in a classified, ex parte submission to be submitted
to the Court this afternoon.
Case 1:03-md-01570-GBD-SN Document 7102 Filed 09/09/21 Page 3 of 3

                                                                           Page 3


 We thank the Court for its consideration of this request.

                                       Respectfully submitted,

                                       AUDREY STRAUSS
                                       United States Attorney

                               By:     /s/ Sarah S. Normand
                                       SARAH S. NORMAND
                                       JEANNETTE A. VARGAS
                                       Assistant United States Attorneys
                                       (212) 637-2709/2678
